DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Amendment
Applicant’s amendment filed 11/5/2020 has been entered. The previous objection to claim 17 is hereby withdrawn due to amendment, and the previous 35 USC 112 (b) rejection of claim 19 is hereby rendered moot due to cancellation. Claims 1-4, 9, 10, 12-16, 17, and new claims 21-23 remain pending in the application, with claims 5-8, 11, and 18-20 being cancelled and claim 15 being withdrawn due to an earlier restriction requirement.
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 depends from “claim 3 3”. In examining the application, the examiner took the correct dependency to be from claim 3, as there is no claim 33.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 9, 10, 12-14, 16, 17, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 17 call for the elastic attachment member to be “removably connected” to the display member. The originally filed disclosure does not provide support for the elastic attachment member to be removably connected to the display member, as it does not describe or show any mechanisms that would make that possible.
Claims 2-4, 9, 10, 12-14, 16, and 21-23 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 9, 14, 16, 17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Spray (US 8,544,407) in view of Vecchione et al. (US 5,383,296) (Vecchione).
	Referring to Claims 1, 2, 16, 17, and 21: Spray teaches a custom warning label  and a method of use relating to a worksite safety device comprising the steps of: identifying a worksite hazard (col. 1, lines 12-13); providing a warning label (col. 4, lines 6-8) comprising: a display member (Figure 3, #302); and an elastic attachment member (Figure 3, #102; col. 3, lines 21-23) and attaching the warning label to the worksite safety device using the elastic attachment member (col. 2, lines 55-61); wherein the worksite safely device is one of a traffic cone, a safety barrel, or a portable barricade (Figure 2, #208), and the warning label lies flat (Figure 3, #302); and wherein the safety information is applied directly to the worksite safety device (col. 2, lines 55-61). Spray does not teach that the elastic attachment member is removably connected to the display member, or a protective cover. Vecchione teaches a method of using for a worksite safety device comprising an attachment member removably connected to a display member and comprising two joined or unjoined ends (Figure 5, #22; col. 5, lines 46-56), and wherein the display member has a protective body or a protective cover and includes a display surface or a pocket to contain an object with a display surface (col. 1-2, lines 66-6). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Vecchione into the invention of Spray in order to allow for easier attachment and removal of the display member from the device, and to include a cover in order to allow for outdoor usage of the system as is commonly known in the art.	 
Referring to Claims 3 and 4: Spray does not teach the structure of the display member. Vecchione teaches a method of using a worksite safety device (col. 1, lines 5-11), comprising: a display member formed from a flexible sheet material (col. 1, lines 66-68), and wherein the display member has a protective body or a protective cover and includes a display surface or a pocket to contain an object with a display surface (col. 1-2, lines 66-6). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Vecchione into the invention of Spray in order to protectively cover the display surface of the sign as is commonly known in the art, allowing for outdoor usage of the system.
	Referring to Claim 9: Spray does not teach the step of applying the safety information. Vecchione teaches using a printing process to apply safety information to a display surface (col. 2, lines 2-3). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Vecchione into the invention of Spray in order to utilize a commonly known method for imparting indicia on an object.
	Referring to Claim 14: Spray teaches the step of providing an illuminated element within the warning label system (Claim 5). Vecchione also teaches providing an illuminated element within the warning label (col. 2, lines 1-2).
	Referring to Claim 22: Spray further teaches that the elastic attachment member directly connects to the display member (Figure 3, #302 connects directly to #110).
	Referring to Claim 23: Spray does not teach a protective cover for the device. Vecchione teaches a method of using a worksite safety device (col. 1, lines 5-11), comprising: a protective body or a protective cover comprising a flexible, transparent sheet material (col. 1-2, lines 66-.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Spray (US 8,544,407) in view of Vecchione et al. (US 5,383,296) as applied to claim 1 above, and further in view of Moore (US 2014/0317970).
	Spray does not teach the step of applying the safety information. Moore teaches a step of applying safety information by using an etching process (¶0043). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Moore into the invention of Spray in order to utilize a commonly known method for imparting indicia on an object.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Spray (US 8,544,407) in view of Vecchione et al. (US 5,383,296) as applied to claim 1 above, and further in view of Hughes, Jr. (US 8,348,545) (hereinafter Hughes).
Referring to Claim 12: Spray does not teach a protective cover for the display. Hughes teaches a method of use relating to a custom warning label system wherein a fluid applied transparent coating forms a protective cover (col. 6, lines 35-37). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Hughes into the invention of Spray in order to protectively cover the display surface of the sign as is commonly known in the art, allowing for outdoor usage of the system.
Referring to Claim 13: Spray does not teach an adhesive on the label. Hughes teaches a method of using a safety warning label comprising the step of applying an adhesive to a warning label (Figure 4, #53; col. 3-4, lines 65-2). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Hughes into the invention of Spray in order to more securely attach the label to the device by utilizing a commonly known fastener.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection, as Spray in view of Vecchione has now been found to teach the newly added limitations of a removably connected elastic attachment member.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA N JUNGE whose telephone number is (571)270-7816.  The examiner can normally be reached on M-F, 9AM-6PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTINA N JUNGE/Primary Examiner, Art Unit 3631